Exhibit 10.6
 
 
 


PRODUCTION LICENSE AGREEMENT


This Production License Agreement ("Agreement") is made as of this 31st day of
October, 2008, by and between Rogers Induflex NV (which will be renamed
“Induflex NV” shortly after the acquisition of its shares as of the date hereof,
as described below), a Belgian corporation having its registered office at
Ottergemsesteenweg 799, 9000 Ghent, Belgium and registered with the Crossroads
Bank of Enterprises under enterprise number 0807.149.569 (the “Company”), and
Rogers Corporation, a Massachusetts corporation (“Rogers”).


WHEREAS, pursuant to that certain Stock Purchase Agreement, of even date
herewith (the “Stock Purchase Agreement”), Induflex Holding NV (“Holding”) has
agreed to purchase from Rogers all of the issued and outstanding shares of
capital stock of the Company;


WHEREAS, the Company has developed certain methodology relating to the design,
development and manufacture of multilayer laminates comprised of layers of any
of the following products: Mylar, Tedlar and adhesives used in insulation of bus
bars currently used by the Company to manufacture the products set out on
Exhibit A hereto (collectively, “Busbar Insulation Laminates”), as manufactured
by Rogers and/or its Affiliates (as such term is defined herein) and was until
the date of the Stock Purchase Agreement the owner of certain expertise,
Know-how (as defined herein) and trade secrets pertaining thereto;


WHEREAS, Rogers owned certain technology for the production of Busbar Insulation
Laminates prior to its acquisition of the Company, and desires to retain the
right to use that technology for its own use (but not transfer it to others),
and further desires to eliminate any question as to its legal right to do so;
and


WHEREAS, as a part of Roger’s sale of the Company to Holding, Rogers is
requiring that the Company grant to Rogers and its Affiliates a non-exclusive
license to use certain Intellectual Property (as defined herein) of the Company
in order to manufacture the Busbar Insulation Laminates under certain
circumstances, upon the terms and conditions set forth herein, to insure that
Rogers has such license to use even though it did not retain such rights from
prior to its acquisition of the Company;


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:


1.  DEFINITIONS.  In this Agreement, the following words and expressions shall
have the meanings set opposite each respectively:


“Affiliate” means (a) an entity which is controlled by, controls, or is under
common control with another entity, (b) an entity owning a majority of the
voting securities of another entity, and (c) an entity a majority of whose
voting securities is owned by the other entity.
 

--------------------------------------------------------------------------------


 
“Busbar Insulation Laminates” has the meaning set forth in the recitals.


“Confidential Information” has the meaning set forth in Section 5.1.


“Disclosing Party” has the meaning set forth in Section 5.1.


“Know-how” means the knowledge and experience of the Company, its employees and
contractors, relating to and which may be relevant to the manufacture of the
Busbar Insulation Laminates, including without limitation any and all processes,
documents, reports, operating and testing procedures, technical data, know-how,
confidential information, instructions, formulae, blueprints, and other
knowledge and information, whether similar or dissimilar to any of the
foregoing, and whether or not in any way recorded, and howsoever recorded,
relating or relevant to the development, manufacture, and/or use of the Busbar
Insulation Laminates.


"Intellectual Property" means any and all Know-how, inventions, patents,
registered and unregistered designs, utility models, prototypes, copyrights,
design rights, technical knowledge, trade secrets, methods of manufacture,
plans, drawings, sketches, blueprints, specifications, data and any other
commercial property rights and where applicable, any applications for any of the
foregoing and the right to apply therefor in any part of the world insofar as
the same may be used or usable herein for the production of the Busbar
Insulation Laminates, owned by the Company that are being acquired by Holding in
connection with the Stock Purchase Agreement .


“Qualified Supplier” means a supplier of Busbar Insulation Laminates which has
previously been qualified by Rogers or its Affiliate as such.


“Receiving Party” has the meaning set forth in Section 5.1.


“Stock Purchase Agreement” has the meaning set forth in the recitals.


2.  LICENSE.  Subject to the terms and conditions of this Agreement, the Company
hereby grants to Rogers and its Affiliates, during the term hereof, a
non-exclusive,  irrevocable, worldwide, fully paid, royalty free,
non-transferable license to use any and all Intellectual Property (specifically
including Know-how) belonging to the Company for the manufacture, by Rogers and
its Affiliates, solely for Rogers and/or its Affiliates’ own use, of the Busbar
Insulation Laminates.  The Company agrees that upon the expiration of the term
hereof, the Company nevertheless shall continue to allow Rogers and/or its
Affiliates to use the Intellectual Property solely for Rogers and/or its
Affiliates’ own use to manufacture products incorporating the Busbar Insulation
Laminates.  Rogers agrees that all improvements, developments, new inventions,
additions, new products or processes involving the Busbar Insulation Laminates
and new technology which may be conceived, devised or developed by the Company
after the date hereof shall belong to, be owned by and inure to the benefit of
the Company.
 
2

--------------------------------------------------------------------------------


 
3.  ACCESS TO RAW MATERIALS.  For the first three (3) years of the term hereof,
in the event of a shutdown in the Company’s production of Busbar Insulation
Laminates, whether or not caused by any fault of the Company, Rogers and its
Affiliates shall have the right to purchase from the Company, at cost, upon
request from Rogers or such Affiliate, such amount of any raw material(s) used
in the manufacture of the Busbar Insulation Laminates as, in Rogers’ view, may
be necessary to exercise its rights hereunder during the period of such
shutdown.  Immediately upon  any such request from Rogers, the Company  shall
inform Rogers in writing the extent of  its then existing supply of such raw
material, and shall deliver the requested amounts to Rogers, at Rogers’ sole
expense, in the manner and at the time(s) required by Rogers.


4.  REPRESENTATIONS AND WARRANTIES; LIMITATION ON LIABILITY.


4.1.  Each party represents and warrants to the other, as of the date hereof,
that it has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder.


4.2.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF AND EACH PARTY
EXPRESSLY DISCLAIMS ALL WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.


4.3.  In no event shall either party be liable to the other party for
incidental, indirect, punitive or special damages or for any economic
consequential damages (including, without limitation, lost profits), regardless
of whether a claim is for breach of contract, warranty or tort (including
negligence), and regardless of whether such party has been advised of the
possibility of such damages; except in the event of an intentional violation
hereof.


5.  CONFIDENTIALITY.


5.1.  Pursuant to this Agreement, a party may disclose (the “Disclosing Party”)
to the other party (the “Receiving Party”) information and/or material it
considers proprietary and confidential, which disclosures shall be in writing
and marked as “Proprietary” or “Confidential.”  If the Disclosing Party
discloses proprietary or confidential information visually, orally or in any
other manner incapable of physical marking to the Receiving Party, the
Disclosing Party shall inform the Receiving Party that such information is
proprietary and confidential at the time of the disclosure, shall reduce the
proprietary or confidential information to writing and mark it as such, and send
the writing to the Receiving Party within thirty (30) days of the
disclosure.  Information and/or material disclosed and marked in these manners
shall hereafter be referred to as “Confidential Information.”  The Receiving
Party shall not use the Confidential Information for any purpose other than for
the purposes of this Agreement, and shall not disclose the Confidential
Information to any third party except with the express prior written consent of
the Disclosing Party, and then only upon binding such third party in writing to
the same extent that the Receiving Party is hereby bound.  The Receiving Party
shall use not less than the degree of care used to prevent disclosure of its own
proprietary and confidential information to prevent the disclosure of the
Disclosing Party’s Confidential Information.  In no event, however, shall the
Receiving Party use less than a reasonable degree of care.
 
3

--------------------------------------------------------------------------------


 
5.2.  The obligations of non-use and confidentiality set forth in Section 5.1
shall not  apply to Confidential Information that (a) on the date of disclosure
is in the public domain; (b) is published or otherwise becomes part of the
public domain through no fault of the Receiving Party after the date of the
disclosure; (c) the Receiving Party can show is received by it without an
obligation of confidentiality from a third party; or (d) the Receiving Party is
required to disclose to a third party by virtue of a court order or a statutory
obligation; provided that notice is given by the Receiving Party to the
Disclosing Party reasonably in advance of any such disclosure to enable the
Disclosing Party to take appropriate steps to protect its confidential or
proprietary information.  The Receiving Party shall have the burden of proving
that this Section 5.2 applies to any Confidential Information received by it.


6.  FORCE MAJEURE.  No failure or omission by either party in the performance of
any obligation of this Agreement shall be deemed a breach of this Agreement nor
create any liability if the same shall be caused by any event or circumstance
beyond the reasonable control of such party including, but not restricted to,
the following, which, for the purpose of this Agreement, shall be regarded as
beyond the control of the party in question: Acts of God; acts or omissions of
any government or any agency thereof; compliance with rules, regulations or
orders of any governmental authority or any officer, department, agency or
instrumentality thereof; fire; storm; flood; earthquake; accident; acts of the
public enemy; war; rebellion; insurrection; riots; sabotage; invasion;
quarantine restrictions; strikes; lockout; disputes or differences with workmen;
transportation embargoes or failures or delays in transportation.


7.  TERM; TERMINATION.


7.1.  The term of this Agreement shall begin on the date hereof and shall remain
in full force in effect thereafter until December 31, 2033, unless sooner
terminated pursuant to Sections 7.2 or 7.3.


7.2.  Either party may, at its own option, terminate this Agreement on written
notice to the other party in the event of any proceedings, voluntary or
involuntary, in bankruptcy or insolvency by or against the other party, or in
the event of the appointment, with or without consent, of an assignee or a
receiver for the benefit of the creditors of such other party, which events are
not dismissed within ninety (90) days.


7.3.  Either party may terminate this Agreement upon written notice to the other
in the event of any material breach of this Agreement by the other party that is
not cured within sixty (60) days after written notice to such other party
explaining the breach in reasonable detail.
 
4

--------------------------------------------------------------------------------


 
7.4.  The parties acknowledge and agree that the terms of Sections 5, 6 and 8
shall survive termination of this Agreement for any reason.


7.5.  The license granted hereunder shall terminate upon any termination of this
Agreement, subject to the right of Rogers and/or its Affiliates to require
fulfillment of any outstanding order for raw material pursuant to Section 3.


8.  MISCELLANEOUS.


8.1.  This Agreement and performance of the obligations hereunder shall be
governed by, and construed in accordance with, the laws of Belgium.  Any
dispute, controversy or claim arising out of or relating to this Agreement, or
the breach or invalidity thereof, will be settled by arbitration in accordance
with the provisions of Section 9(f) of the Stock Purchase Agreement, which are
incorporated herein by reference, mutadis mutandis, as if they were expressly
set forth herein.  The parties expressly reject the applicability to this
Agreement of the United Nations Convention on Contracts for the International
Sale of Goods.  This Agreement may be translated into languages other than the
English; provided, that in the event of conflict, the English language version
shall control.


8.2.  This Agreement shall be binding upon and inure for the benefit of the
successors of the parties and their permitted assigns.


8.3.   Neither of the parties hereto may assign its respective rights or
obligations under this Agreement without the written consent of the other;
provided, that either party shall be entitled to assign any of all of its
respective rights or obligations hereunder to that party's parent company, to
its subsidiary or to another subsidiary of that party's parent company or in
connection with its merger or consolidation or with the sale of substantially
all of its assets utilized in the business to which this Agreement relates to a
party who expressly assumes and agrees to perform all of the obligations of the
assigning party.


8.4.  Nothing in this Agreement shall be deemed to constitute a partnership
between the parties hereto or constitute any part of the agent or any other
party for any purpose or entitle any party to commit or bind the other party (or
any associate of that party) in any manner.


8.5.  This Agreement and the documents referred to herein represent the entire
Agreement between the parties and supersedes any prior Agreement or
understanding with respect thereto whether entered into by the parties hereto or
otherwise.


8.6.  Any notice required to be given hereunder shall be in writing (in the
English language) and will be deemed to have been duly given when (i) delivered
by hand (with written confirmation of receipt), (ii) sent by telecopier (with
confirmation of receipt in a manner permitted herein), or (iii) when received by
the addressee, if sent by courier or other delivery service, in each case to the
appropriate address and telecopier numbers set forth below (or to such other
addresses and telecopier numbers as a party may designate by notice to the other
Parties).
 
 
5

--------------------------------------------------------------------------------



 
 
If to Rogers:

 

 
    Rogers Corporation
 
    One Technology Drive

 
    Rogers, CT 06263

 
    Facsimile No: +1-860-779-5585

 
    Attn.: Corporate Secretary



 
With  copies to:



 
    Burns & Levinson LLP

 
    125 Summer Street

 
    Boston, MA  02110

 
    Facsimile No:  +1-617- 345-3299

 
    Attn:  Samuel M. Shafner, Esq.
     
    Rogers BVBA
 
    Afrikalaan 188
 
    Gent, B-9000, Belgium
 
    Facsimile No: +32-9-235-3658
 
    Attn: Vice President, Europe
     
If to the Company:
     
    Induflex NV
 
    Ottergemsesteenweg 799,
 
    9000 Ghent, Belgium
 
    Facsimile No: +32-9-222-37-91
 
    Attn.: Joel Ludvigsen


 
8.7.  In the event that any of the provisions of this Agreement, or any word,
phrase, sentence, clause or other party hereof, proves for any reason to be
illegal or unenforceable, the provision or other part in questions shall be
modified or deleted in such a way as to make this Agreement thereafter legal and
enforceable to the fullest extent permitted under applicable laws, and the
illegality or unenforceability of any provision or other part of this Agreement
shall not affect the other provisions hereof, all of which shall remain in full
force and effect notwithstanding any such illegality or unenforceability.


8.8.  No failure or delay on the part of either of the parties to exercise any
of its rights hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right include any other or future exercise
thereof.  Any waiver by any of the parties of any breach by either of the others
of any of its obligations hereunder shall not affect its rights in the event of
any further or additional breach or breaches.
 
6

--------------------------------------------------------------------------------



 
8.9.  No modification or amendment of the provisions of this Agreement shall be
binding upon either party hereto unless in writing and signed by duly authorized
officers of the respective parties.


8.10.  This Agreement may be executed in one or more counterparts, each of which
shall constitute an original and both of which together shall be deemed a single
instrument. This Agreement shall be deemed effective upon the receipt by each
party of an executed signature page hereto signed by the other, which may be
transmitted by facsimile or electronic means.


IN WITNESS WHEREOF, the parties hereto have caused this Production License
Agreement to be executed by affixing their signatures below.
 

 
ROGERS INDUFLEX NV
         
Date
/s/ J. D. Ludvigsen     By:  J. D. Ludvigsen    
Its:   Managing Director
       
ROGERS CORPORATION
         
/s/ Luc Van Eenaeme
   
By:  Luc Van Eenaeme
   
Its:   Vice President Europe
 


 
7

--------------------------------------------------------------------------------


 
Exhibit A


Products Utilizing Busbar Insulation Laminates


 


 

  Type Lg nr RM NR Composition               Lg 4005 RM101200102600  75 u
ADS/Tedl38 + coating               Lg 4006 RM161300402600
RM161300402053
RM161300402150
RM161300402300  190u A/2xTed38/2xcoating               Lg 4007  RM161300502600 
50u ADS/2xTed38+2xcoating               Lg 4011   125uADS/Ted38 + coating      
        Lg 4017  RM101300502610 125uADS/2xTed+2xcoating               Lg 4019 
RM101300602600 190u A/Ted38 + coating  

 
 
 
 
8